DETAILED ACTION
Response to Amendment
The preliminary amendment was received 10/2/19. Claims 22-26 are pending.
Claim Rejections - 35 USC § 101
There is NO 35 USC 101 rejection as discussed in Allowable Subject Matter.
Claim Objections
Claims 22-26 are objected to because of the following informalities:  
Regarding claim 22, line 4’s “volume of the region of interest” ought to be amended with capital-case “V”:
--volume of the region of interest V--
wherein underline is newly amended so as to be consistent with claim 22, line
20’s “the volume of the region of interest V”.
	Further regarding claim 22, line 7’s “the tissue abnormality” ought to be:
-- [[the]] a tissue abnormality--;
wherein [[brackets]] is deletion.
Further regarding claim 22, line 16’s “calculating the volume v” ought to be:
--calculating [[the]] a volume v--
with lower-case “v”.
	Further regarding claim 22, line 18’s “calculating the average thickness t” ought to be:
--calculating [[the]] an average thickness t--.
	Thus claims 23-26 are objected for depending on claim 22.



a)    an OCT apparatus; and

b)    software to calculate an area and/or volume of the region of interest V by implementing the following steps in response to a user of the system:

i)	acquiring three-dimensional OCT data comprising at least a first segment and a second segment comprising [[the]] a tissue abnormality;

ii)	acquiring two-dimensional image data comprising the tissue abnormality, wherein the tissue abnormality in the three-dimensional OCT data corresponds to the tissue abnormality in the two-dimensional data;

iii)	drawing a boundary around the tissue abnormality in the two-dimensional image data, the boundary enclosing an area A, wherein the two-dimensional image data and three-dimensional OCT data are registered via a computer processor so that the tissue abnormality is identified in the three-dimensional OCT data by the boundary drawn on the two-dimensional image and displayed on a computer screen;

iv)	calculating [[the]] a volume v within the boundary and between the first segment and the second segment:

v)	calculating [[the]] an average thickness t between the first segment and the second segment along the boundary; and

vi)	calculating the volume of the region of interest V = v - (t x A).






Appropriate correction is required.



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 









(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.











This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a component configured to display” in claim 23;
“a component configured to accept…to provide” in claim 25; and
“a component to output” in claim 26.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof such as applicant’s published application: US 2019/0347796 A1, emphasis added:
Regarding claim 25:
“[0011] In some embodiments, a user indicates a boundary of the region of interest (e.g., abnormality, lesion, CNV complex, etc.) on a display showing the fundus image and/or by examination of the OCT data, thus providing a digital representation (e.g., a pixel representation) of the border of the region of interest (e.g., abnormality, lesion, CNV complex, etc.).  The digital representation of the region of interest (e.g., abnormality, lesion, CNV complex, etc.) is mapped to a digital representation (e.g., a pixel representation) of the OCT three-dimensional data and the software determines 
the area and/or volume of the region of interest (e.g., abnormality, lesion, CNV complex, etc.) from the fundus image and/or OCT data according to the technology provided herein.”;









Regarding claim 25:
[0025] Additional embodiments provide a system for determining the area and/or 
volume of a region of interest of a biological tissue, the system comprising an OCT apparatus and software to calculate an area and/or volume of the region of interest according to the methods described herein.  Further embodiments comprise a component configured to display three-dimensional OCT data and two-dimensional fundus data to a user.  Yet additional embodiments of systems comprise a component configured to accept input from a user to provide the boundary around the region of interest in the two-dimensional OCT fundus data.  Particular embodiments provide a component to output the area and/or volume of the region of interest, e.g., to a user.”;

Regarding claims 23,25 and 26:
“[0058] A "system" denotes a set of components, real or abstract, comprising a whole where each component interacts with or is related to at least one other 
component within the whole.”;

Regarding claim 23:
“[0084] In some embodiments, the greatest linear dimension of the region of interest is determined (e.g., by examination of the fundus image and/or the three dimensional OCT data (e.g., image)).  See FIG. 2B (upper panel), g. The greatest linear dimension is the greatest distance across the region of interest.  For example, the greatest linear dimension can be determined by identifying the longest line segment having each of its two ends touching the perimeter of the region of interest.  In some embodiments, the greatest linear dimension of the region of interest is provided by a user.  In particular, in some embodiments the fundus image is provided to a user on a display and the user draws a line segment having each of its two ends touching the perimeter of the region of interest using a computer and computer input device (e.g., mouse, touch screen, light pen, etc.).  As the user draws the line segment, the line 
segment is provided on the fundus image of the region of interest on the display.  In some embodiments, a computer determines and provides the greatest linear dimension of the region of interest (e.g., by identifying the longest line segment having each of its two ends touching the perimeter of the region of interest).  In some embodiments, the computer displays a line on a display showing the greatest linear dimension of the region of interest.”; 












Regarding claim 26:
“[0100] A computer system can perform embodiments of the present technology. Consistent with certain implementations of the present technology, results can be provided by the computer system in response to the processor executing one 
or more sequences of one or more instructions contained in the memory.  Such 
instructions can be read into the memory from another computer-readable medium, 
such as a storage device.  Execution of the sequences of instructions contained 
in the memory can cause the processor to perform the methods described herein.  
Alternatively, hard-wired circuitry can be used in place of or in combination 
with software instructions to implement the present teachings.  Thus, implementations of the present technology are not limited to any specific combination of hardware circuitry and software.”; and

Regarding claim 25:
“[0103] Various forms of computer readable media can be involved in carrying one or more sequences of one or more instructions to the processor for execution.  For example, the instructions can initially be carried on the magnetic disk of a remote computer.  The remote computer can load the instructions into its dynamic memory and send the instructions over a network connection (e.g., a LAN, a WAN, the internet, a telephone line).  A local computer system can receive the data and transmit it to the bus.  The bus can carry the data to the memory, from which the processor retrieves and executes the instructions.  The instructions received by the memory may optionally be stored on a storage device either before or after execution by the processor.”

wherein “computer” is defined, comprising the claimed “accept”, as shown under the section Double Patenting of claim 22, below.
Thus, the disclosure fully supports the 35 USC 112(f) interpretation under 35 USC 112.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“software to calculate…by
implementing…
acquiring…
acquiring…
drawing…
calculating…
calculating…;and…
calculating” 

in claim 22, lines 4-20 because the claimed “software” is disclosed structure incorporated in its entirety (applicant’s US 2019/0347796 A1’s [0076]) and the underlying resulting function “to calculate” is modified by the above series of underlying actions “implementing…acquiring….aquiring…drawing….calculating…calculating…; and calculating”; and
“so that…is identified” 
in claim 22, lines 13,14 because the claimed underlying dependent function “is identified” is modified by a underlying plurality of acts of “are registered…drawn…and displayed” (like variables) such that the claimed “are registered…drawn…and displayed”= “identified”. 
In contrast, only “drawn” and “displayed” does NOT equal “identified” in claim 22 as written; thus, the “, wherein…registered” clause, with only one comma instead of two commas surrounding the wherein clause, is essential to the claimed “identified” as written. 

not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Accordingly:
The claimed “apparatus” (as in “an OCT apparatus” in claim 22, line 3) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com:
apparatus
noun, plural ap·pa·rat·us, ap·pa·rat·us·es.
1	a group or combination of instruments, machinery, tools, materials, etc., having a particular function or intended for a specific use:
Our town has excellent fire-fighting apparatus.
2	any complex instrument or mechanism for a particular purpose.
3	any system or systematic organization of activities, functions, processes, etc., directed toward a specific goal:
the apparatus of government; espionage apparatus.
4	Physiology. a group of structurally different organs working together in the performance of a particular function:
the digestive apparatus.

BRITISH DICTIONARY DEFINITIONS FOR APPARATUS
apparatus
noun plural -ratus or -ratuses
1	a collection of instruments, machines, tools, parts, or other equipment used for a particular purpose
2	a machine having a specific function: breathing apparatus
3	the means by which something operates; organization: the apparatus of government
4	anatomy any group of organs having a specific function
The claimed “between” (as in “calculating the volume v…between the first segment and the second segment” in claim 22, lines 16,17 or as in “calculating the average thickness t between the first segment and the second segment” in claim 22, lines 18,19) is interpreted in light of applicant’s disclosure via applicant’s published application US 2019/0347796 A1,emphasis added:
“[0045] It is to be understood that the figures are not necessarily drawn to scale, nor are the objects in the figures necessarily drawn to scale in relationship to one another.  The figures are depictions that are intended to bring clarity and understanding to various embodiments of apparatuses, systems, and methods disclosed herein.  Wherever possible, the same reference numbers will be used throughout the drawings to refer to the same or like parts.  Moreover, it should be appreciated that the drawings are not intended to limit the scope of the present teachings in any way.”
“[0113] Although the disclosure herein refers to certain illustrated embodiments, it is to be understood that these embodiments are presented by way of example and not by way of limitation.”

and definition thereof via Dictionary.com, emphasis added “among”:
























preposition
1	in the space separating (two points, objects, etc.):
between New York and Chicago.
2	intermediate to, in time, quantity, or degree:
between twelve and one o'clock; between 50 and 60 apples; between pink and red.
3	linking; connecting:
air service between cities.
4	in portions for each of (two people):
splitting the profits between them.
5	among:
sharing the responsibilities between the five of us.
6	by the dual or common action or participation of:
Between us, we can finish the job in a couple of hours.
7	distinguishing one from the other:
He couldn't see the difference between good and bad.
8	in comparing:
no preference between the two wines.
9	by the combined effect of.
10	existing confidentially for:
We'll keep this matter between the two of us.
11	involving; concerning:
war between nations; choice between things.
12	being felt jointly or reciprocated by:
the love between them.
13	by joint possession of:
Between them they own most of this company.
14	Heraldry. in the midst of, so as to make a symmetrical composition:
a cross argent between four bezants.

Thus, the claims are NOT limited to definition 1, reproduced below, in view of applicant’s disclosure:
between
preposition
1	in the space separating (two points, objects, etc.):
between New York and Chicago.




The claimed “segments” (as in “calculating the volume v…between the first segment and the second segment” in claim 22, lines 16,17 or as in “calculating the average thickness t between the first segment and the second segment” in claim 22, lines 18,19) is interpreted in light of applicant’s disclosure via applicant’s published application US 2019/0347796 A1, emphasis added:
“[0012] Accordingly, the technology provided herein relates in some embodiments to a method for determining the distance, length, or location; area; and/or volume of a region of interest of a biological tissue using optical coherence tomography (OCT).  In some embodiments, the method comprises acquiring three-dimensional OCT data comprising at least a first segment (e.g., an anterior segment) and a second segment (e.g., a posterior segment) defining the region of interest; acquiring two-dimensional image data (e.g., OCT fundus data, a photograph, etc.) comprising the region of interest; providing a boundary around the region of interest in the two-dimensional image data, the boundary enclosing an area A; calculating the volume v within the boundary of area A and between the first segment and the second segment; calculating the average thickness t between the first segment and the second segment along the boundary (e.g., along the perimeter of area A); and calculating the volume V of the region of interest: V=v-(t.times.A)”

“[0057] As used herein, the term "image segmentation" or "segmentation" refers 
to a digital method of dividing image data into regions that may consist of a pixel area that is homogeneous in terms of certain characteristics, or of an area that groups pixels corresponding to an object that is visualized in the image.  In this way, multiple layers or image fragments may be created, for example, to represent tissue layers or regions of a tissue that have similar characteristics.  Accordingly, segmentation refers to the process of partitioning a digital image into multiple regions (e.g., sets of pixels).  In some embodiments, the goal of segmentation is to simplify and change the representation of an image into something that is more meaningful and easier to analyze.  Image segmentation is typically used to locate objects and boundaries (lines, curves, etc.) in images.  The result of image segmentation is a set of regions that collectively cover the entire image, or a set of contours extracted from the image.  In some embodiments, the segments correspond to biological features (e.g., tissues, tissue layers, etc.).  However, the technology is not limited to segments that correspond to biological features and, in various embodiments, the segments correspond to any division of the image appropriate for the methods, technology, analysis, etc. desired by the user.  Methods for finding and segmenting a desired tissue layer or boundary surface are well-known in the art.  See, e.g., Ishikawa et al. (2005) "Macular Segmentation with Optical Coherence Tomography" Invest Ophthalmol Vis Sci 46: 2012, incorporated herein by reference in its entirety.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 22-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 1-31 of U.S. Patent No. 10,360,673 in view of said reference claims 1-31 of U.S. Patent No. 10,360,673. 
Regarding claim 22, most of the limitations are taught in reference claim 1 such as claims 22’s “OCT apparatus” that is the combination of elements in reference claim 1 that is in the context of OCT. Thus, the difference being the claimed “software”.
Accordingly, reference claim 1 teaches “a computer processor” in limitation “iii)”.
Thus, one of ordinary skill in the art of “Computers” can “program” reference claim 1’s “computer processor” and recognize that the programmed “computer processor” is predictable or looked forward to because the programmed “computer processor” calculates “mathematical and logical operations at high speed” exceeding a “common” measured speed via Dictionary.com: 







1	a person or thing that processes.
2	Computers.
a	a controller, the key component of a computing device that contains the circuitry necessary to interpret and execute electrical signals fed into the device.
b	a computer.
3	food processor.

wherein “computer” is defined:
computer, noun
1	a programmable electronic device designed to accept data, perform prescribed mathematical and logical operations at high speed, and display the results of these operations. Mainframes, desktop and laptop computers, tablets, and smartphones are some of the different types of computers.: Compare analog computer, digital computer.
2	a person who computes; computist.

wherein “high” is defined:
high, adjective, high·er, high·est.
1	having a great or considerable extent or reach upward or vertically; lofty; tall:
a high wall.
2	having a specified extent upward:
The apple tree is now 20 feet high.
3	situated above the ground or some base; elevated:
a high platform; a high ledge.
4	exceeding the common degree or measure; strong; intense:
high speed; high color.

	Regarding claim 23, interpreted under 35 USC 112(f), claim 23 is already rendered obvious by the combination of reference claim 1’s “computer processor”.
	Regarding claim 24, claim 24 corresponds to reference claim 8.
Regarding claim 25, interpreted under 35 USC 112(f), claim 25 is already rendered obvious by the combination of reference claim 1’s “computer processor” that is “designed to accept” and reference claim 1’s “computer screen” that provides.
Regarding claim 26, interpreted under 35 USC 112(f), claim 26 is already rendered obvious by the combination of reference claim 1’s “computer processor”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter pending the above claim objection and double patenting:  
Claims 22-26 are not rejected under 35 USC 102 or 35 USC 103. Thus, the claims are allowable for the same reasons as in the parent application 15/072,046’s Office actions of 3/11/19, page 4, and 7/9/18, page 8, and 10/3/17, page 17, and are directed to “improved image analysis…by…correlating” such as being “associated” via applicant’s disclosure (US 2019/0347796 A1):
“[0008] Thus, although OCT data are valuable to clinicians and researchers, the 
utility of OCT technologies would benefit from improved image analysis for measuring the sizes of tissue anomalies and pathologies, e.g., by directly correlating eye microstructures using three-dimensional (e.g., volumetric) metrics and two-dimensional (e.g., en face) display of data.”

“[0078] In some preferred embodiments, the two-dimensional fundus data are 
associated with (e.g., registered with, linked to, etc.) the three-dimensional image of the biological tissue.  In some embodiments, user interaction with the two-dimensional image data (e.g., analyzing, displaying, manipulating, etc. the two-dimensional image data) produces a linked, associated, coordinated interaction (e.g., analysis, display, manipulation, etc.) of the three-dimensional image data.  For example, in some embodiments, methods comprise display of the two-dimensional fundus data and user interaction with the display of the two-dimensional fundus data.  Then, in some embodiments, a user interacts with the two-dimensional fundus data--e.g., the user interacts with the display of the two-dimensional fundus data by use of an input device, e.g., a touch screen, mouse, track ball, etc. to provide a boundary around the region of interest and the user receives sensory feedback, e.g., the boundary is displayed superimposed on the two-dimensional fundus image data as the user interacts with the displayed image.  Further, indication of the boundary around the region of interest in the two-dimensional fundus image provides an associated, coordinated boundary around the region of interest in the three-dimensional image data.  In this way, the user, "draws" the boundary around the region of interest using the technology provided herein, e.g., using a combination of the OCT image data (e.g., the three-dimensional image data and associated two-dimensional fundus image data), an output device (e.g., display), an input device (e.g., a touch screen), and a computer configured to calculate the area and/or volume of a region of interest according to the methods and technologies described herein.”

	Thus, there is NO 35 USC 101 rejection because claim 22 improves the disclosed technology of “image analysis”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Claims 22-26 is/are NOT rejected under 35 U.S.C. 103 as being unpatentable over Jabbour (US Patent App. Pub. No.: US 2008/0294349 A1) in view of Huang et al. (US Patent 8,401,246).
Regarding claim 22, Jabbour teaches a system for determining the volume of a region of interest (via a “ ‘circle of interest’ ” as shown in fig. 1) of a biological tissue, the system comprising:
a)	an OCT apparatus (via “The method can be applied to OCT”); and
b)	software (or “commercial image analysis software”) to calculate an area (or “area measurements”) and/or volume of the region of interest (said via a “ ‘circle of interest’ ” as shown in fig. 1) by implementing the following steps in response to a user (or “a user”) of the system;
i)	acquiring three-dimensional (comprised by “detailed three-dimensional images”) OCT (said via “The method can be applied to OCT”) data (or “objective data”) comprising at least a first segment (or “posterior segment” comprising “posterior segment lesions”) and a second segment (or “a piece” comprised by each of “very detailed cross-sectional images”) comprising the tissue abnormality (or “eyes of abnormal size and/or power”);


ii)	acquiring two-dimensional (comprising “area”) image (via fig. 2) data (said or “objective data”) comprising the tissue abnormality (said or “eyes of abnormal size and/or power”), wherein the tissue abnormality (said or “eyes of abnormal size and/or power”) in the three-dimensional (said comprised by “detailed three-dimensional images”) OCT (said via “The method can be applied to OCT”) data (said or “objective data”) corresponds (via “Both diagnostic tools are applied in the same steps of Data Collection, Data and Image Analysis, and Computations”) to the tissue abnormality (said or “eyes of abnormal size and/or power”) in the two-dimensional (comprising “area”) image (via fig. 2) data (said or “objective data”);
iii)	drawing a boundary (as shown in figures 1 and 3) around the tissue abnormality (said or “eyes of abnormal size and/or power”) in the two-dimensional (comprising “area”) image (via fig. 2) data (said or “objective data”), the boundary (said as shown in figs. 1 & 3) enclosing an area A, wherein the two-dimensional (comprising “area”) image (via fig. 2) data (said or “objective data”) and three-dimensional (comprised by “detailed three-dimensional images”) OCT (said via “The method can be applied to OCT”) data (or “objective data”) are registered via a computer processor (or “a processor”) so that the tissue abnormality (said or “eyes of abnormal size and/or power”) is identified (via “diagnostic tools” comprising “identify a particular disease”) in the three-dimensional (comprised by “detailed three-dimensional images”) OCT (said via “The method can be applied to OCT”) data (said or “objective data”) by the boundary (said as shown in figures 1 and 3) drawn on the two-dimensional (said comprising “area”) image (said via fig. 2) and displayed on a computer screen (via “a full frame”);
iv)	calculating the volume v (or “lesion volume”) within the boundary (said as shown in figures 1 and 3) and between (or among) the first segment (said or “posterior segment” comprising “posterior segment lesions”) and the second segment (said or “a piece” comprised by each of “very detailed cross-sectional images”);
v)	calculating the average thickness t (or “thickness as…mean OT”) between (or among) the first segment (or “posterior segment” comprising “posterior segment lesions”) and the second segment (said or “a piece” comprised by each of “very detailed cross-sectional images”) along (via “lesion thickness”) the boundary (said as shown in figures 1 and 3 corresponding to “the original lesion borders”); and
vi)	calculating the volume (or “Lesion Volume” or “lesion volume”) of the region of interest (said via a “ ‘circle of interest’ ” as shown in fig .1)  V = v - (t x A) 
                
                    
                        
                            C
                        
                        
                            v
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            L
                                            V
                                        
                                        
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            L
                                            V
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                            V
                                        
                                        
                                            o
                                        
                                    
                                
                            
                        
                    
                    
                        
                            100
                        
                    
                    ;
                
            
via:
“[0007] A normal eye should be able to see clearly in all ranges of vision, both near and far, thanks to the ability of the human lens to focus or accommodate.  With age, the lens becomes stiffer and loses its ability to focus for close-up vision.  That's why most people over age 40 require reading glasses.  Many people are born with eyes of abnormal size and/or power and hence require glasses for distance vision as well.  As these eyes age, they will then require correction for distance as well as for close-up vision, hence the need for "bifocals." The age of computers and TVs has introduced third and even fourth distances that require adequate correction; hence "trifocals" or "variable glasses" are used.  "Best corrected vision" refers to measuring the vision with 
the best-fitting glasses or contact lenses for the distance tested.  The need for correction is not a part of macular degeneration.  So, if the vision cannot be corrected to "normal" ranges even with the best correction, then that usually is an indication of a problem which is affecting the eye.  The best corrected vision can be obtained for a baseline evaluation and for all subsequent follow-ups for AMD.  This makes VA one of the most valuable and useful components of the eye exam.”;


back of the eye while looking through the front of the eye and a fluorescein dye which is injected at the time of the test.  Since the eye is like a dark room, one of the best ways to look at the back layers is to use a glow-in-the-dark dye in FA.  The eye has a transparent optical system; therefore no x-ray is necessary, only regular photography.  The glow-in-the-dark dye, sodium fluorescein, is a synthetic form of a vegetable extract in a water solution.  This solution is usually injected in the hand or arm.  The dye colors the blood and seconds later the blood reaching the eye is 
"glowing in the dark." A series of pictures of the back of the eye are taken as the blood makes its normal journey through the different layers in the back of the eye.  If there are any abnormal structures of the eye or if there are problems related to the blood supply then the pictures can uncover the details of the abnormalities.  An example is an eye with AMD that has grown abnormal channels or blood such as leaky vessels.  In this case, the glow-in-the dark fluid will be seen leaking out of those vessels and will allow a professional to identify the area of abnormality.  An FA tests allows a retina specialist to confirm the presence of wet AMD, identify the size, shape, location and nature of the abnormal channels of blood, and begin the necessary steps for treatment.”


“[0010] Just as an FA is a dye test without x-ray, OCT is a scan of the back of the eye, without x-ray.  The eye has transparent optical media.  Therefore, light alone can be used to obtain very detailed cross-sectional images of the different layers of the macula.  An OCT can identify the volume, thickness and location of the lesions in wet AMD.  Also, the amount of accumulated fluid from leakage can be seen and measured.  All of this information is helpful in planning as well as following up on treatment for AMD.”

wherein “cross-sectional” is defined via Dictionary.com, emphasis added “a piece”:
cross section
noun
1	a section made by a plane cutting anything transversely, especially at right angles to the longest axis.
2	a piece so cut off.
3	a photograph, diagram, or other pictorial representation of such a section.
4	the act of cutting anything across.
5	a typical selection; a sample showing all characteristic parts, relationships, etc.:
a cross section of American opinion.
6	Surveying. a vertical section of the ground surface taken at right angles to a survey line.
7	Also called nuclear cross section. Physics. a quantity expressing the effective area that a given nucleus presents as a target to a bombarding particle, giving a measure of the probability that the particle will induce a reaction;



posterior segment lesions, including CNV.  Such an index, or indexes, is a must for the scientific community to navigate successfully through all the new developments for providing patients with treatment options.  The creation of such indexes is also a must in clinical application as patients are evaluated for and treated with different therapeutic options.”

“[0025] The disclosed method will allow a user to extract and calculate objective data in a reproducible indicator of the initial evaluation, as well as the progression or regression of the activity of choroidial neovascularization or other retinal and subretinal lesions summarized as single numbers.  The method can be applied to OCT and FA.  Both diagnostic tools are applied in the same steps of Data Collection, Data and Image Analysis, and Computations.”

wherein “OCT” comprises via Dictionary.com:
SCIENTIFIC DEFINITIONS FOR TOMOGRAPHY
tomography

Any of several radiologic techniques for making detailed three-dimensional images of a plane section of a solid object, such as the body, while blurring out the images of other planes. See also computerized axial tomography positron emission tomography; and

wherein “diagnostic” is defined via Dictionary.com, emphasis added “identify a particular disease”:
MEDICAL DEFINITIONS FOR DIAGNOSTIC
diagnostic
adj.
Of, relating to, or used in a diagnosis.
Serving to identify a particular disease; characteristic.
n.
diagnostics The art or practice of medical diagnosis.
A symptom or a distinguishing feature serving as supporting evidence in a diagnosis.
An instrument or a technique used in medical diagnosis;

“[0031] The seven risk factors and how they are graded are shown in the table below.  All evaluations are done within the "circle of interest" defined as the circle drawn with the foveola as center and the distance to the temporal edge of the optic disc as radius (see figure).”;


different sets of data.  The present invention requires an accurate measurement of the lesion volume.  Therefore provisions have been made for all available information on known commercial units as of January 2007.  The data collection for OCT can be for the overall thickness and/or volume measurement of an area or specific lesion thickness and/or volume measurement.
[0034] 2.  Data and Image Analysis.  For OCT Data and Image Analysis comprises of calculating lesion volume and/or thickness.  For commercial units that provide lesion-specific volume and/or thickness measurements, the volume is labeled as "LV.sub.p" and thickness provided as "LT.sub.p" For units that provide overall volume and/or thickness measurements, the volume measurement is labeled OV and the thickness as OT.  Then, for each particular model the OV and the OT is obtained on a random, but standardized, number of eyes such as consistently using a number within a range such as 10-50 eyes with AMD but no CNV to calculate the mean OV which is called the OV.sub.m and the mean OT or OT.sub.m. The user then can calculate lesion volume (LV.sub.c) and lesion thickness (LT.sub.c) as such: LV.sub.C=OV-OV.sub.m and LT.sub.C=OT-OT.sub.m.

[0035] FA 
 
1.  Data Collection.  Many methods can be used to collect the FA data.  Digital black & white, commonly referred to as grey scale, photography has become widely commercially available; however, if film is still being used, the frames of interest need to be digitized.  A number of frames such as five standardized frames are obtained for each eye, per visit: f.sub.1--FA image, 1 minute after the injection of dye; f.sub.3--FA image, 3 minutes after the injection of dye; f.sub.5--FA image, 5 minutes after the injection of dye; f.sub.R--Red free image, when the image is obtained with the excitation filter on; f.sub.C--Control shot, when the image is obtained with both the excitation and 
barrier filters on.  The imaging can be standardized by any one skilled within the art for different time intervals and/or number of frames per visit without undue experimentation.  2.  Data and Image Analysis.  Using commercial image analysis software like Java the user can use a full frame and a standard square (120.times.120) away from the fovea for background measurement (B) FIG. 1.  Using the 5' frame of the first FA at the time of the diagnosis (f.sub.0-5) where f.sub.0 is an initial visit and each successive visit is numbered consecutively.  Using free hand drawing, a user can trace the borders of the lesion and save the outline as OLB which is the original lesion borders.  FIG. 2.  The user can then run optical density measurements on f.sub.1, f.sub.3, f.sub.5, f.sub.R and f.sub.C of each date using the 120.times.120 box for background "B.sub.x" where x can be f.sub.1, f.sub.3, f.sub.5, f.sub.R or f.sub.C and the saved OLB for lesion "L.sub.x" where x can be f.sub.1, f.sub.3, f.sub.5, f.sub.R or f.sub.C.  The user can then acquire area measurements on f.sub.5 of every FA study and label SA.sub.x where x can be the number of visits with the initial visit starting at 0.  Data and Image Analysis for FA can comprise surface area (SA) measurements, optical density measurements, and/or borders of lesions.”;


Lesion Volume Index (C.sub.v). 
 C.sub.v is a percentage defined as 
 

                
                    
                        
                            C
                        
                        
                            v
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            L
                                            V
                                        
                                        
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            L
                                            V
                                        
                                        
                                            o
                                        
                                    
                                
                                
                                    
                                        
                                            L
                                            V
                                        
                                        
                                            o
                                        
                                    
                                
                            
                        
                    
                    
                        
                            100
                        
                    
                    ;
                
            

where LV0 is lesion volume at base line and where LVx is lesion volume at any visit after that.  Depending on which OCT unit is used, the LV could be the LVP when available, the LVc when volume measurements are available and/or the LVa when only thickness measurements are available.  Active lesion volume change (ΔV) is also a percentage and is defined as ΔV=(Cv)(CF) The regression factor (R) is defined as R=(100-ΔV).”


“[0043] The method can establish data communication between a client and database either via a network or without to perform the above calculations either manually or automatically.  The calculations may be implemented using any one of a number of programming languages such as, for example, Matlab, C++, or other programming languages.  The network may comprise, for example, the Internet, a local area network, a wide area network, or any other type of network as can be appreciated.  The client comprises, for example, a computer system such as a laptop, desktop, or other type of computer system as can be appreciated.  In this respect, the client includes a display device, a keyboard, and a mouse.  In addition, the client may include other peripheral 
devices such as, for example, a keypad, touch pad, touch screen, microphone, scanner, joystick, or one or more push buttons, etc. The peripheral devices my also include indicator lights, speakers, printers, etc. The display device may be, for example, cathode ray tubes, liquid crystal display screens, gas plasma-based flat panel displays, or other types of display devices, etc. The client includes a processor circuit having a processor and a memory both of which are coupled to a local interface.  In this respect, the client may comprise a computer system or other device with like capability.”).

Thus, Jabbour does not teach when claim 22 is considered as a whole, as indicated in bold above, the claimed:
data are registered … so that the tissue abnormality is identified in the three-dimensional OCT data by the boundary drawn on the two-dimensional image and displayed on a computer screen.



data are registered (via fig. 8:806: “REGISTER” corresponding to figures 4(a), 4(b)) … so that the tissue abnormality is identified (via “diagnostics” comprising “identify a particular disease”) in the three-dimensional OCT data (comprised by “a 3-D OCT volume dataset”) by the boundary drawn (via “delineated”) on the two-dimensional (via “2-D cross-sectional images, 2-D composite images”) image (or “an OCT-B Scan” as shown in “FIG. 5”) and displayed on a computer screen (via fig. 9:926: “VIDEO DISPLAY” via:
c.1,ll. 43-61: 
“The retinal thickness is dependent on the loci (points on the retina) at which the measurements are made.  Of particular interest for diagnostics of the eye are variations of retinal thickness in a region about an anatomical feature.  Some analytical instruments may provide a table of numerical values of retinal thickness as a function of position (specified by coordinates) on a retina.  Other analytical instruments may map numerical values of retinal thickness to a grid covering the field of the retinal plane.  Correlating numerical values of retinal thickness, either in tabular or grid format, with 
anatomical features is a difficult and, at best, a static process.  What are needed are method and apparatus for a user, such as an ophthalmologist, to view a graphical representation of retinal thickness, or other parameter characterizing the retina, simultaneously with an image of anatomical structures in the retina.  Method and apparatus which allow a user to view a graphical representation of a first parameter characterizing the retina mapped to a second parameter characterizing the retina are further advantageous.”;

c.2,l. 60 to c.3,l.9:
“More sophisticated techniques have recently been developed for diagnostics of the eye.  A powerful technique for characterizing and imaging ocular structures, including the retina, is three-dimensional optical coherence tomography (3-D OCT).  In this technique, an optical probe, typically a laser beam, is directed onto the retina.  Part of the beam is back-reflected.  Interferometric analysis of the back-reflected light yields information on the structure of the retina.  By varying optical parameters of the optical probe, features at different depths below the surface of the retina may be probed.  
With this process, an image of a cross-section of the retina may be generated by scanning the optical probe along a line on the retina.  By rastering the optical probe across the surface of the retina, a series of cross-sectional images may be produced.  The series of cross-sectional images characterize the 3-D structure of the retina, and parameters such as local retinal thickness may be measured by 3-D OCT.”;


“Herein, a 3-D OCT volume dataset refers to a set of back-reflected optical signal intensities acquired from a 3-D matrix of discrete points in a retina.  A 3-D graphical representation of a 3-D OCT volume dataset comprises a 3-D matrix of voxels, wherein a voxel corresponds to a graphical element at a discrete point in the retina.  A 3-D volume dataset acquired from 3-D OCT scans may be rendered to display images on a 2-D display, such as a computer monitor.  The 3-D volume dataset, for example, may be mapped to luminance values of pixels for monochrome displays and luminance and false color values of pixels for color displays.  Various images may be rendered from the 3-D volume dataset, for example, 2-D cross-sectional images, 2-D composite images, and 3-D perspective images.  Herein, a 2-D composite image refers to a 2-D image rendered from a 3-D volume dataset and displayed on a user-defined plane.  One skilled in the art may develop embodiments which apply to 3-D volume datasets acquired from other modalities.”;

c.5,ll. 54-63:
“In an embodiment, retinal thickness is mapped to a surface topographical map of the retinal surface.  FIG. 5 shows a schematic of an OCT-B Scan, denoted OCT-B Scan 502, displaying a cross-section perpendicular to the retinal plane (see FIG. 1(a) and FIG. 1(b)).  The plane of the OCT-B Scan 502 is the X-Z plane (at a constant value of Y), indicated by X-Axis 504 and Z-Axis 506.  Three layers, delineated by four interfaces, denoted I.sub.0 520-I.sub.3 523, are visible.  Shown also is an anatomical feature, denoted Anatomical Feature 508, such as a lesion.”

Thus, any one of ordinary skill in the art of computers and eye pictures and diagnostics or identification of a particular disease of the eye can modify Jabbour’s teaching of the “objective data” with Huang’s teaching of fig. 8:806: “REGISTER” by programing Jabbour’s said “processor” with Huang’s flowchart of fig. 8 and inputting the “objective data” in the program and recognize that the modification is predictable or looked forward to because Huang’s teaching of registration is able to provide a “view”, as shown in Huang’s fig. 7(b), that is “Of particular interest for diagnostics” which is “advantageous” in identifying a particular disease via Huang, cited above. 



Thus, said one of ordinary skill in the art to say that Huang’s outline delineation of fig. 5:520, four times, is enclosing the claimed “area A” and making Huang’s “delineated” first and then making Huang’s fig. 8:806: “REGISTER” second or simultaneous is improperly incorporating technology, via a crystal hindsight ball seeing the future of 3/16/2016 and applicant’s disclosure of 16/519,061, to recreate claim 22.
Regarding claim 23, Jabbour as combined teaches the system of claim 22 further comprising a component (or “a laptop”) configured to display three-dimensional OCT data and two-dimensional image data to a user (via:
“[0043] The method can establish data communication between a client and database either via a network or without to perform the above calculations either manually or automatically.  The calculations may be implemented using any one of a number of programming languages such as, for example, Matlab, C++, or other programming languages.  The network may comprise, for example, the Internet, a local area network, a wide area network, or any other type of network as can be appreciated.  The client comprises, for example, a computer system such as a laptop, desktop, or other type of computer system as can be appreciated.  In this respect, the client includes a display device, a keyboard, and a mouse.  In addition, the client may include other peripheral 
devices such as, for example, a keypad, touch pad, touch screen, microphone, scanner, joystick, or one or more push buttons, etc. The peripheral devices my also include indicator lights, speakers, printers, etc. The display device may be, for example, cathode ray tubes, liquid crystal display screens, gas plasma-based flat panel displays, or other types of display devices, etc. The client includes a processor circuit having a processor and a memory both of which are coupled to a local interface.  In this respect, the client may comprise a computer system or other device with like capability.”).
Regarding claim 24, Jabbour as combined teaches the system of claim 23 wherein the two-dimensional (comprising “area”) image (via fig. 2) data (said or “objective data”) is OCT fundus data, a two-dimensional image produced by integrating three-dimensional OCT data, a cross-sectional slice of three-dimensional OCT data, or a photograph (comprised by “photography”, cited above in the rejection of claim 22).
Regarding claim 25, Jabbour as combined teaches the system of claim 22 further comprising a component (said or “a laptop”) configured to accept input from a user to provide the boundary (said as shown in figures 1 and 3) around the region of interest (via said or “ ‘circle of interest’ ”as shown in fig. 1) or a plurality of points indicating the boundary (said as shown in figures 1 and 3) around the region of interest (said via a “ ‘circle of interest’ ” as shown in fig. 1) in two-dimensional (comprising “area”) image (via fig. 2) data (said or “objective data”).
Regarding claim 26, Jabbour as combined teaches the system of claim 22 further comprising a component (said or “a laptop”) to output the area (said or “area measurements”) and/or the volume of the region of interest (said via a “ ‘circle of interest’ ” as shown in fig. 1).
Thus, claims 22-26 are NOT rejected under 35 USC 103.






Hu et al. (Automated Segmentation of Neural Canal Opening and Optic Cup in 3D Spectral Optical Coherence Tomography Volumes of the Optic Nerve Head) is pertinent as teaching “delineate a…cup and disc margins from the images”, as shown in fig. 2(d) and fig. 5©(D)€(F): two concentric circles, and “manual registration” via:
page 5708, left column:
“METHODS. SD-OCT scans and corresponding stereo fundus photographs of the optic nerve head were obtained from 68 eyes of 34 patients with glaucoma or glaucoma suspicion. Manual planimetry was performed by three glaucoma experts to delineate a reference standard (RS) for cup and disc margins from the images. An automated graph-theoretic approach was used to identify the NCO and cup. NCO-based metrics were compared with the RS.”; and

page 5711, left column, last paragraph:
“To determine the transformation necessary to convert the expert segmentations on the stereo color fundus images to the SD-OCT space, manual registration was performed as described previously. 9 More specifically, a projection image was created by averaging the voxels between the second and fourth intraretinal surfaces (Fig. 1e, orange and yellow lines). Note that this projection image was different from the projection images created for finding the NCO. The goal of creating this projection image was to obtain the RS for OCT scans and was referred to as RS-aimed projection image. The manual registration was performed by matching blood vessels between the stereo retinal fundus images and the corresponding RS-aimed projection images. The RS and the three expert segmentations from the stereo fundus images were also converted to the SD-OCT space by applying the same transformation. 9,15”.

However, Hu does not teach when claim 22 is considered as a whole the 
claimed:  
data are registered … so that the tissue abnormality is identified in the three-dimensional OCT data by the boundary drawn on the two-dimensional image and displayed on a computer screen.
Instead, Hu teaches “manual registration was performed by matching blood vessels between the stereo retinal fundus images and the corresponding RS-aimed projection images”, cited above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


















/DENNIS ROSARIO/Examiner, Art Unit 2667                                                                                                                                                                                                        
/ANDREW M MOYER/Primary Examiner, Art Unit 2663